717 S.E.2d 578 (2011)
STATE
v.
Omar Sidy MBACKE.
No. 33A11-1.
Supreme Court of North Carolina.
September 12, 2011.
Matthew G. Pruden, Charlotte, for Mbacke, Omar.
*579 Martin T. McCracken, for State of North Carolina.
Derrick Mertz, Assistant Attorney General, for State of North Carolina.
Thomas J. Keith, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 9th of September 2011 by State of NC for Supplemental Briefing:
"Motion Denied by order of the Court in conference, this the 12th of September 2011."